
	

113 HR 4111 IH: Disability Insurance Protection and Fraud Prevention Act of 2014
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4111
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to implement various reforms to the social security
			 disability insurance program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Disability Insurance Protection and Fraud Prevention Act of 2014.
		2.Expansion of Cooperative Disability Investigations program
			(a)In generalNot later than 1 year after the date of the enactment of this Act, the Inspector General of the
			 Social Security Administration shall increase the number of cooperative
			 disability investigative units to 54.
			(b)DistributionThe Inspector General shall locate the cooperative disability investigative units established
			 pursuant to subsection (a) in such manner as to ensure that such units are
			 distributed equally among the most densely populated areas of the Nation.
			3.Modification of certain criteria for the determination of disability
			(a)In generalIn determining whether an individual is under a disability for purposes of section 223 of the
			 Social Security Act (42 U.S.C. 423), the Commissioner of Social Security—
				(1)may not consider an individual as approaching advanced age (as applicable for purposes of section
			 404.1563 of title 20, Code of Federal Regulations, as in effect on the
			 date of the enactment of this Act), unless the individual has attained the
			 age of 58;
				(2)may not consider an individual as having attained advanced age (as so applicable) unless the
			 individual has attained the age of 61; and
				(3)may not consider the individual’s inability to communicate in English as a vocational factor (as
			 applicable for purposes of section 404.1564 of such title).
				(b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Commissioner of Social
			 Security shall issue regulations to implement subsection (a).
			4.Combined effect of impairments not considered in disability determinations
			(a)Title II determinationsSection 223(d)(2) of the Social Security Act (42 U.S.C. 423(d)(2)) is amended by striking
			 subparagraph (B) and redesignating subparagraph (C) as subparagraph (B).
			(b)Title XVI determinationsSection 1614(a)(3) of such Act (42 U.S.C. 1382c(a)(3)) is amended by striking subparagraph (G) and
			 redesignating subsequent subparagraphs accordingly.
			(c)Conforming amendmentSection 216(i)(1) of such Act (42 U.S.C. 416(i)(1)) is amended by striking paragraphs (2)(A),(2)(B),(3), and inserting paragraphs (2)(A), (3),.
			(d)Effective dateThe amendments made by this section shall take effect on the day that is 90 days after the date of
			 enactment of this Act.
			5.Mandatory funding for continuing disability reviews
			(a)In generalSection 201(g)(1)(A) of the Social Security Act (42 U.S.C. 401(g)(1)(A)) is amended by striking Of the amounts authorized to be made available and all that follows through for fiscal year 2002, $720,000,000. and inserting the following: There is hereby appropriated for continuing disability reviews such sums as may be necessary for
			 each of fiscal years 2014 through 2018.
			(b)ReportNot later than 60 days after the end of fiscal year 2018, the Commissioner of Social Security shall
			 submit a report to Congress that includes an assessment of the amount of
			 savings attained as a result of the amendment made by subsection (a) in
			 the Federal disability insurance program under title II of the Social
			 Security Act and the Supplemental Security Income program under title XVI
			 of such Act.
			6.Disability demonstration program design report
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Commissioner of Social Security
			 shall submit to Congress a report describing the design of a demonstration
			 program that would meet the specifications in subsection (b), including
			 recommendations for any legislative changes necessary to implement such a
			 program.
			(b)GoalsIn order to improve the well-being of certain social security disability insurance applicants while
			 also achieving near-term program cost neutrality and long-term cost
			 savings, the Commissioner shall screen such applicants and target those
			 who appear likely to be determined eligible for benefits but who also have
			 the potential for significant work activity if provided with a range of
			 services to be determined by the Commissioner. In exchange for suspending
			 their social security disability insurance program application, these
			 applicants would be offered a package of benefits, including targeted
			 vocational and health interventions, wage subsidies based on how much the
			 applicants can work and earn, and, if appropriate, an emergency cash
			 diversion grant.
			7.State disability reform demonstration program report
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Commissioner of Social Security
			 shall submit to Congress a report describing the design of a demonstration
			 program that would meet the specifications in subsection (b), including
			 recommendations for any legislative changes necessary to implement such a
			 program.
			(b)Goals
				(1)In generalThe Commissioner of Social Security shall work with the States to determine whether, if appropriate
			 changes were made in the law, the existing funding streams for specific
			 populations, such as vocational rehabilitation funding, Medicaid,
			 Temporary Assistance for Needy Families, and workers’ compensation, could
			 be modified to be delivered in a more coordinated manner to improve
			 outcomes and reduce participation in supplemental security income or
			 social security disability insurance.
				(2)Incentive fundingStates who successfully implemented such a program shall receive incentive funding to be determined
			 by the Commissioner and subject to appropriations.
				(c)DefinitionFor the purposes of this section, the term specific populations means populations identified by the Commissioner of Social Security as likely to receive a
			 lifetime of supplemental security income or social security disability
			 insurance.
			8.Employers demonstration program report
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Commissioner of Social Security
			 shall submit to Congress a report describing the design of a demonstration
			 program that would meet the specifications in subsection (b), including
			 recommendations for any legislative changes necessary to implement such a
			 program.
			(b)Goals
				(1)In generalIn order to encourage employers to reduce the incidence of disability among their employees by 20
			 percent, the Commissioner of Social Security shall create a voluntary
			 program for employers that would provide such employers with a tax credit
			 with respect to social security disability insurance taxes if the
			 employees of such employer do not file for social security disability
			 insurance.
				(2)BaselineFor each employer who volunteers to participate in the program, the Commission of Social Security
			 shall determine a baseline predicted rate of social security disability
			 insurance enrollment.
				(3)Employees tracked for programEmployees employed on the date the employer enrolled in the program shall be tracked for a period
			 of 3 years beginning on the date of enrollment in the program, whether or
			 not they remain employed by such employer. If any such employee becomes
			 eligible for social security disability insurance during such period, the
			 employer’s disability insurance participation rate shall be affected.
				(4)IncentiveAt the end of the period, the employer’s disability insurance participation rate shall be compared
			 to the baseline, and if the participation rate has fallen by at least 20
			 percent, the employer shall receive a social security disability insurance
			 tax credit of 75 percent of the disability insurance cost savings during
			 the period.
				
